[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION FOR SUMMARY JUDGMENT
On November 20, 1991, the defendants in this action, Richard Stouffer and Diane Stouffer, filed a motion to cite in the third-party defendant, Vermont Mutual Insurance Co., which was granted by the court on December 9, 1991. On January 25, 1993, Vermont Mutual Insurance Co., filed a motion for summary judgment on the third-party complaint. After diligent inquiry, including two contacts and requests by Chief Clerk Jeffrey Feldman to the attorney for the third-party defendant, it appears that the third party complaint was never returned to court.
Therefore, this court lacks subject matter jurisdiction over the third-party action, and the action is hereby dismissed. Rogozinski v. American Food Service Equipment Corporation,211 Conn. 431, 559 A.2d 1110 (1989).
Austin, J.